A general demurrer was sustained to the appellee's petition, and the appeal is to review the ruling. The correspondence between the plaintiff and the defendant, upon which the plaintiff relies to establish the existence of an agreement and contract on the part of the defendant Scott to lease to the plaintiff the unleased land in Shackelford county, shows on its face but preliminary negotiations, having for their purpose the subsequent making of a lease contract. The subject-matter of the correspondence, taken in connection with the allegations made, was an oil and gas lease on lands, and there is entirely wanting that definiteness necessary to make binding contracts or agreements. The court, therefore, properly sustained the demurrer.